DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 16 is objected to because it omits “notifications” from the second limitation, which for purposes of examination is construed as “wherein the plurality of notifications includes…”
	Claim 17 is objected to because the limitation beginning “if the specific user…” does not clearly state what happens if the user decides to purchase a copy.  The limitation is ambiguous as the “if” conditional could apply to either the preceding or the following limitations/features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al., US 2006/0059090 in view of Kim, US 2011/0145862 and Thukral, US 2006/0195866, further in view of Kitazato et al., US 2007/0130068.

1. Lahtinen teaches a method for providing an advertisement inserted entertainment channel, the method comprising the steps of:
(L) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device [subscribers and associated devices, whose decryption keys are managed by the server, Figs. 1, 6, 11, 12; paras. 56, 61, 102, 105, 106; PC, para. 39];
(A) providing at least one remote server to manage the entertainment channel [e.g. content server, ESG server, Figs. 1, 4, 6, paras. 33, 36, 62, 72];
(B) acquiring a plurality of promotional content by the at least one remote server, wherein each of the plurality of promotional content includes licensed [subscribers are licensed users; content viewed with permission is licensed; Figs. 6, paras. 65, 75, 77, 105, 106] short-form copyrighted promotional content from one or more content creators [Figs. 4, 6, previews are short intervals of available programs; acquired by the server, paras. 54-58, 62, 63, 67, 73];
(C) creating a plurality of previews through aggregating and formatting the plurality of promotional content acquired [Figs. 4, 6, preview portions are collected and formatted into a single channel, paras. 57, 58, 62, 63, 67, 68, 73, 111];
 (E) delivering the at least one promotional program through the entertainment channel [Figs. 3, 4, 6, 9; paras. 57, 58, 60, 67, 68, 74, 107]; 
Lahtinen is silent on integrating an advertisement with the previews.  Kim teaches a preview channel including (D) integrating the plurality of previews with at least one advertisement into at least [paras. 33, 52].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, providing an advertising slot that can then be sold to advertisers to make a profit [para. 52].
The above references are silent on reporting ad delivery to an advertiser.  Thukral teaches a targeted advertising system including (F) reporting the delivery of the advertisement by communicating a report to the at least one advertiser for monetization [Figs. 5-7, paras. 3, 57, 78].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate the reporting function of Thukral in order to provide a basis for charging advertisers premium pricing, or at least pricing commensurate with actual impressions delivered.
The above references do not explicitly refer to “copyrighted” material.  Kitazato teaches a previewing system that acquires promotional content (e.g. previews) including copyrighted content, and maintains copyrights [paras. 7, 8, 173].  Before the effective filing date of the claimed invention, it would have been obvious to apply Lahtinen’s system to protect copyrighted streams, given Lahtinen’s licensing techniques that prevent unauthorized access, allowing content to be monetized.

2. Lahtinen teaches the method for providing an advertisement inserted entertainment channel as claimed in claim 1, the method comprising the steps of: providing a linear television (TV) channel through the remote server in step (A) [i.e. a continuous program, paras. 57, 58, 60, 67, 68, 107].

3. Thukral teaches the method for providing an advertisement inserted entertainment channel as claimed in claim 1, the method comprising the steps of: providing an over the top (OTT) streaming channel through the remote server in step (A) [paras. 41, 80; IP streams are considered OTT, i.e. not traditional cable or satellite].

4. Thukral teaches the method for providing an advertisement inserted entertainment channel as claimed in claim 3, the method comprising the steps of: providing a video on demand (VoD) TV channel through the remote server; and wherein the VoD TV channel is delivered through a set-top box device [paras. 13, 25, 34, 44, 85, 88].

5. Lahtinen teaches the method for providing an advertisement inserted preview channel as claimed in claim 1, the method comprising the steps of: identifying the plurality of promotional content through the remote server in step (B); licensing the plurality of promotional content with express rights from the one or more content creators [Figs. 6, paras. 65, 75, 77, 105, 106] providers supply free previews, i.e. they expressly license the content to be used in the preview (e.g. via decryption keys), Figs. 6, paras. 5, 65, 75, 77, 105, 106].

6. Lahtinen teaches the method for providing an advertisement inserted preview channel as claimed in claim 1, the method comprising the steps of: creating the plurality of previews using a content management system managed by the at least one remote server in step (C); and wherein the content management system includes a content aggregator [preview periods are aggregated (combined) into a single channel, paras. 57, 58, 60, 67, 68, 107].

7. Kim teaches the method for providing an advertisement inserted preview channel as claimed in claim 6, the method comprising the steps of: uploading the plurality of promotional content to the content aggregator of the content management system; encoding each of the plurality of promotional content using at least one predetermined content specification through the content aggregator; and [content is read (i.e. uploaded), encoded, and converted into previews, Figs. 1, 3, paras. 37-46].


15. Lahtinen teaches a method for providing an advertisement inserted entertainment channel, the method comprising the steps of:
(L) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device [subscribers and associated devices, whose decryption keys are managed by the server, Figs. 1, 6, 11, 12; paras. 56, 61, 102, 105, 106];
(M) acquiring a plurality of promotional content by the at least one remote server, wherein each of the plurality of promotional content includes licensed [subscribers are “licensed” users; content viewed with permission is “licensed”; Figs. 6, paras. 65, 75, 77, 105, 106] short-form copyrighted promotional content from one or more content creators [Figs. 4, 6, previews are short intervals of available programs; acquired by the server, paras. 54-58, 62, 63, 67, 73];
(N) creating a plurality of previews through aggregating and formatting the plurality of promotional content acquired [Figs. 4, 6, preview portions are collected and formatted into a single channel, paras. 57, 58, 62, 63, 67, 68, 73, 111]; ;
 (P) interactively delivering the at least one promotional program to the corresponding PC device of a specific user account through the remote server [Figs. 3, 4, 6, 9; paras. 57, 58, 60, 67, 68, 74, 107; interactive, e.g. user can be prompted to subscribe, para. 104]; and
Lahtinen is silent on integrating an advertisement with the previews.  Kim teaches a preview channel including (D) integrating the plurality of previews with at least one advertisement into at least one promotional program, wherein the at least one advertisement is provided by at least one advertiser [paras. 33, 52].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to combine the references, providing an advertising slot that can then be sold to advertisers to make a profit [para. 52].
The above references are silent on reporting ad delivery to an advertiser.  Thukral teaches a targeted advertising system including (F) reporting the delivery of the advertisement by communicating a report to the at least one advertiser for monetization [Figs. 5-7, paras. 3, 57, 78].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate the reporting function of Thukral in order to provide a basis for charging advertisers premium pricing, or at least pricing commensurate with actual impressions delivered.
The above references do not explicitly refer to “copyrighted” material.  Kitazato teaches a previewing system that acquires promotional content (e.g. previews) including copyrighted content, and maintains copyrights [paras. 7, 8, 173].  Before the effective filing date of the claimed invention, it would have been obvious to apply Lahtinen’s system to protect copyrighted streams, given Lahtinen’s licensing techniques that prevent unauthorized access, allowing content to be monetized.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above, in view of Chen et al., US 2017/0155942.

8. Lahtinen and Kim teach the method for providing an advertisement inserted preview channel as claimed in claim 1, the method comprising the steps of: creating the at least one promotional program using a predetermined number of advertisements [e.g. one ad, Kim paras. 33, 52] and a predetermined number of previews in step (D) [e.g.  every 15 minutes or four per hour, Lahtinen paras. 99-101, 109; also see 57, 58, 60, 67, 68, 107].  
[para. 32].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate Chen, inserting ads at random times to avoid a predictable pattern that may annoy the viewer or make ads easy to skip.

9. Chen teaches the method for providing an advertisement inserted preview channel as claimed in claim 8, the method comprising the steps of: programming the at least one promotional program by inserting each advertisement into the predetermined number of previews per a predetermined time interval [uniform time-based positions, para. 32].


Claim 10 (from 8) is rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above in view of Lee, US 2015/0227970.
The above references are silent on a predetermined order for the previews and ads. Lee teaches a previewing system including programming the at least one promotional program by arranging the plurality of previews according to a predetermined sequence; and inserting each of the at least one advertisement into the at least one promotional program according to a predetermined order [ads and previews are inserted (displayed) in certain order, e.g. first previews, then ads, then second previews, Figs. 1, 9, 11, paras. 8, 10, 11, 13, 17, 82].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s technique of ordering the ads within the previews so as to keep the audience’s attention during ads, since they are surrounded by desirable preview content [Lee, para. 8].


Claim 11 (from 8) is rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above. While the above references are silent on HLS formatting, official notice is taken that it was well-known and conventional to transmit video streams using HLS.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to deliver previews (and other content) via HLS in order to leverage a widely adopted protocol and maximize the number of subscribers that have compatible hardware.


Claim 12 (from 8) is rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above in view of Bou Balust et al., US 2017/0055014.

12. The above references are silent on MRSS formatting. Bou Balust teaches a video advertising system including formatting the at least one promotional program into media Really Simple Syndication (MRSS) feeds to be delivered to the entertainment channel [in step (E)] [MRSS formatted video, paras. 17, 18]. Before the effective filing date of the claimed invention, it would have been obvious to combine the references, formatting in MRSS in order to facilitate automatic uploading of content [para. 18] and leverage a widely adopted protocol.

13. Bou Balust teaches the method for providing an advertisement inserted preview channel as claimed in claim 1, the method comprising the steps of: updating the at least one promotional program per a predetermined schedule through the remote server in step (D) [ads, which are part of the promotional channel per claim 1, can be delivered (i.e. updated) on a schedule, paras. 17, 18].

[paras. 17, 18].


Claim 16 (from 15) is rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above in view of Chang et al., US 8,875,172.
The above references are silent on relaying notifications to the client.  Change teaches a content sorting and delivery system including relaying a plurality of notifications to the corresponding PC device of the specific user through the remote server in step (P); wherein the plurality of [notifications] includes a plurality of messages for at least one newly released promotional program [cols. 20-21, ll. 24-22].
Before the effective filing data of the claimed invention, it would have been obvious to one skilled in the art to incorporate Chang, sending notifications so the viewer is aware of available content without manually checking a guide or preview channel.  This prevents user frustration at missing desired content and increases viewership.


Claim 17 (from 15) is rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen, Kim, Thukral and Kitazato as cited above in view of Toksoz, US 2021/0069596.
The above references are silent on previewing and facilitating the purchase of a game.  Toksoz teaches a preview system including: delivering a plurality of interactive videogame programs to the corresponding PC device of the specific use account in step (P) [Figs. 1A, 1B, 4, paras. 10, 15, 41];
[Figs. 1A, 1B; paras. 10, 15, 41, ];
facilitating a purchase process of the at least one videogame with the corresponding PC device of the specific user through an interactive online payment process of the vendor [Figs. 1A, 1B, 4, paras. 10, 15, 41];
if the specific user decides to purchase a copy of the at least one videogame after trying the video game [,] notifying the vendor for monetization of the purchase of the at least one videogame made by the specific user [paras. 10, 15].
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, applying the preview system to video games in order to interest users in gaming content, and to make immediate purchase more convenient (and therefore more likely).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424